2. Number of interparliamentary delegations, delegations to joint interparliamentary committees and delegations to parliamentary cooperation committees and multilateral parliamentary assemblies (
- Before the vote:
Madam President, ladies and gentlemen, my group would like a separate vote on the last indent of paragraph 1(a), entitled, and I quote: 'Delegation for relations with Albania, Bosnia-Herzegovina, Serbia, Montenegro and Kosovo'. In our opinion, this represents de facto recognition of the existence of Kosovo, which we find unacceptable.
I would therefore like us to be able to vote separately on this paragraph.
The request is outside the deadline, but if it is accepted... Are there any objections?
on behalf of the PPE-DE Group. - (DE) Madam President, I have serious objections. This House voted in favour of the independence of Kosovo by a three-quarters majority, as did the Commission and almost all the Member States. I find this unacceptable.